DETAILED ACTION
Comment on Submissions
This office action concerns reissue application 16/103,150, filed August 14, 2018.  This action is responsive to the Preliminary Amendment and Remarks filed on the same date.
This reissue application is a reissue of US Patent 9,470,800 to Iwashita et al (hereafter Iwashita.
By virtue of the current amendment, claims 1-66 are currently pending.
This is a broadening reissue application.

Reissue Prosecution Summary
Claims 1-20 are the original claims of the Iwashita patent.  By way of the preliminary amendment (8/14/2018), new claims 21-66 were added.  No original claims were amended or cancelled.
This action is a First Non-Final Action on the merits.

Summary of Current Issues and Status
Claims 1-20 are allowed.
Claims 21-66 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Principal References Cited or Discussed in this Office Action
Nakano et al. – WO 2011/104991 (English translation) (hereinafter Nakano)

Claim Rejections - 35 USC § 251 – Recapture of Canceled Subject Matter
Claims 21-66 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed.  Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed.  Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed.  Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed.  Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed.  Cir. 1984); In re Wadlinger, 496 F.2d 1200, 181 USPQ 826 (CCPA 1974); In re Richman, 409 F.2d 269, 276, 161 USPQ 359, 363-364 (CCPA 1969); In re Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960).
The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law.  Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642.
In this case, a broadening aspect is present in the reissue, which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Three Step Test for Recapture
The following is the three step test for determining recapture in reissue applications:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims,

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
Step One
There is broadening.
In the preliminary amendment 8/14/2018), new claims 21- 66 were added, with claims 21, 43, 44, and 66 being new independent claims.
New independent claims 21 listed below.  For the sake of clarity, only the most pertinent changes are shown and discussed.
New independent claim 21
21. (New) A radiation imaging apparatus comprising:
a pixel array having a plurality of pixels arranged in a plurality of rows and a plurality of columns, each pixel including a conversion element for accumulating charge in accordance with radiation and a switching element for connecting the conversion element to a signal line:
a bias line for supplying a bias potential to the conversion elements of the plurality of pixels;
a plurality of driving lines for supplying a driving signal to control the switching elements of the plurality of pixels,
 a driving unit configured to supply a driving signal to the plurality of driving lines in units of one or more driving lines and repeat an initialization operation that is performed in each driving cycle, the initialization operation comprising switching each driving signal from an OFF voltage at which the switching element is turned off, to an ON voltage at which the switching element is turned on, and then returning the driving signal to the OFF voltage, the driving cycle being a time duration from the time when one driving signal to one of the units of one or more driving lines is switched to the ON voltage to the time when a next driving signal to another one of the units of one or more driving lines is switched to the ON voltage:
an acquisition unit configured to acquire an effective value and a noise value to at least one of the units of one or more driving lines, and the noise value representing a current flowing through the bias line upon supply of the OFF voltage to each of the plurality of driving lines;
a calculation unit configured to calculate radiation information based on the effective value and the noise value; and
a determination unit configured to determine whether irradiation of said pixel array with radiation is present based on the calculated radiation information.

As shown in the above annotated version of new claim 21, two significant broadening changes were made relative to original claim 21.
One change relates to the acquisition unit being configured to acquire an effective value and a noise value, wherein the effective value represents the current flowing through the bias line upon supply of the ON voltage to at least one of the units of one or more driving lines.
In the original claim, the effective value represented the current flowing through the bias line upon supply of the ON voltage to at least one of the plurality of driving lines.
To the extent that new claim 21 only requires at least one driving line (i.e., not a plurality), new claim 21 is broader than original claim 1.
New independent claim 44
New claim 44 is based on original independent claim 20 and includes changes similar to those as noted above with regard to new claim 21 and is considered to be broader than original claim 20 for substantially the same reasons as noted above with regard to claim 21.
New independent claims 43 and 66
New independent claims 43 and 66 are directed to radiation imaging systems comprising the radiation imaging apparatus of new independent claims 21 and 44 and are considered to be broader than original claims 1 and 20 for substantially the same reasons as noted above with regard to claims 21 and 44.
Step Two
The broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
A review of the Iwashita patent prosecution history shows that the amendment (5/31/2016) directed to the at least one of the plurality of driving lines was submitted in response to a non-final office action (02/29/2016) in order to overcome the examiner’s original rejection.
The amendment was subsequently entered and a Notice of Allowance was issued based on the amendment.
Since the new limitations were relied upon by applicant in the original application to make the claims allowable over the art, the broader limitations are considered to relate to subject matter previously surrendered by applicant.

 Step Three
 The reissue 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
claims are not materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
Additional Broadening aspects
 In addition to the broadening aspects as noted above with regard to new independent claims 21 and 44, the claims have also be broadened by deleting at least the limitation that relating to acquiring an effective value and a noise value in each driving cycle.  To the extent that this limitation was included in the originally filed claims, there is no recapture issue.

Allowable Subject Matter
Claims 1-20 are allowable.
Claims 21-66 are rejected under 35 USC § 251 for improper recapture of cancelled subject matter but would be allowable if rewritten or amended to overcome the proposed recapture rejections.

Examiner’s s statement of reasons for indication of allowable subject matter:
  With regard to original claims 1-20, the claims are considered allowable for the reasons of record as noted by the original examiner during the original prosecution of the Iwashita patent, which are repeated below:
“The prior art does not teach, disclose or suggest the limitation of “a driving unit configured to supply a driving signal to the plurality of driving lines in units of one or more driving lines and repeat an initialization operation comprising switching each driving signal from an OFF voltage at which the switching element is turned off, to an ON voltage at which the switching element is turned on, and then returning the driving signal to the OFF voltage . . . an acquisition unit configured to acquire a plurality of times an effective value and a noise value in each driving cycle, the driving cycle being a time and duration from the time when a driving signal to particular one or more driving lines is switched to the ON voltage to the time when a driving signal to a next one or more driving lines is switched to the ON voltage, the effective value representing a current flowing through the bias line upon supply of the ON voltage to at least one of the plurality of driving lines, and the noise value representing a current flowing through the bias line upon supply of the OFF voltage to each of the plurality of driving line” as recited in claims 1 and 20 and in combination with all other limitations disclosed in claims 1 and 20 respectively. In addition, claims 2-19 are allowed based on their dependency from independent claim 1.
With respect to claims 1 and 20, the best prior art, (Nakano) discloses a radiation imaging apparatus comprising: a pixel array having a plurality of pixels arranged in a plurality of rows and a plurality of columns (FIG. 7) (paragraphs [0020], [0044] “row column”), each pixel including a conversion element for accumulating charge in accordance with radiation (7, FIG. 7 and FIG. 9) and a switching element (8, FIG. 7) for connecting the conversion element to a signal line (6, FIG. 7), a bias line for supplying a bias potential to the conversion elements of the plurality of pixels (10, FIG. 7), a plurality of driving lines for supplying a driving signal to control the switching elements of the plurality of pixels (5, FIG. 7) a driving unit for performing at least once an initialization operation comprising supplying a driving signal to each of a plurality of driving line groups each group including at least one driving line (15, FIG. 7).
However Nakano operates in a fundamentally different manner than the above cited limitation of claims 1 and 20, in that Nakano fails to use to attain both a clear effective value and a clear noise signal data by attaining the effective current value when a bias line is on, and separately attaining a clear noise signal when the bias line is off and then using those two separate values to determine whether radiation is present. In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claims 1 and 20 absent the applicant's disclosure.
Independent claims 21, 43, 44 and 66, if amended to overcome the above noted recapture rejections would be allowable for essentially the same reasons as noted above with regard to claims 

 Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/14/2018 has been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALBERT J GAGLIARDI whose telephone number is (571)272-2436.  The Examiner can normally be reached on M-W-F, 10 to 7:00; T-Th, 2:00 to 7:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,470,800 is or was involved.  These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information that is material to patentability of the claims under consideration in this reissue application.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Signed:

/ALBERT J GAGLIARDI/Primary Examiner, Art Unit 3992









Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992        

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992